Cotillo, J.
Petitioner asks for an order directing the board of elections of the city of New York to continue in office all election officials of the Republican party heretofore regularly appointed in the borough of Queens. The removal of certain officials has been requested by the chairman of the Republican county committee of the county of Queens. Petitioner takes the position that the power to request the summary removal of election officials is vested in the chairman of the county committee only with respect to general and special elections, and that the request in such instances must be made in writing within one week of the general or special election. Section 45 of the Election Law provides, among other things, as follows: “In cities of the first class, it shall be the duty of the board or mayor making the appointment of an election officer, to remove forthwith such officer, without preferring any charges and without notice to such officer, upon the written request, made within one week before a general or special election, of the official of the political party who certified the name of such election officer, or his successor.”
While it is true that a primary election is not mentioned in the statute, it does not follow, as petitioner contends, that the county chairman has no right to request the removal of officials prior to such election. Indeed, the conclusion is irresistible that since the statute does not specifically mention a primary election, the power of the chairman of the county committee in such case to request removals may be éxercised at any time. The words of limitation set forth in the statute cannot be extended beyond their clear and unequivocal meaning.
Motion denied. Order signed.